DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	The instant application claims priority as a Continuation in Part of prior-filed US Application Number 15/885,903, filed on 01 February 2018, which claims priority to US Provisional Application Number 62/499,697, filed on 03 February 2017.
	The Examiner notes that the US Provisional Application Number 62/499,697 does not provide support for the method of exercising as claimed, and therefore claims 1-5 of the instant application do not receive priority benefit to the US Provisional Application. Claims 1-5 of the instant application are supported in the parent US Application Number 15/885,903, and therefore the instant application receives the benefit of the earlier effective filing date of 01 February 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Said second surface corresponding to each of said panels angling downwardly toward said first lateral side of said corresponding panel to define a chamfer (claim 2 - the figures show a first surface of each panel angling downwardly toward the corresponding first lateral side to form a chamfer, consistency between the figures, specification, and claims is needed)
Positioning of the first surface of each panel facing the support surface (claim 2 - the figures show a second surface of each panel being positioned facing the support surface, consistency between the figures, specification, and claims is needed)
Said first (interpreted as first surface, see 35 U.S.C. 112(b) rejection below) corresponding to each of said panels being coupled to said primary surface of said sheet (claim 3 - the figures show the second surface of each panel being coupled to the primary surface of the sheet, consistency between the figures, specification, and claims is needed)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 4, “is comprised of” should read --includes-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, line 2, the Examiner suggests amending the term “having” to --providing--
Claim 1, line 3, “each of said panels” should read --each of said pair of panels--
Claim 1, line 5, “each of said panels” should read --each of said pair of panels--
Claim 1, line 7, “wherein sheet” should read --wherein said sheet--
Claim 2, line 1, “each of said panels” should read --each of said pair of panels--
Claim 2, line 3, “each of said panels” should read --each of said pair of panels--
Claim 2, line 4, “each of said panels” should read --each of said pair of panels--
Claim 2, line 6, “the method further comprising” should have a colon after the term “comprising”
Claim 2, line 7, “each panel” should read --each of said pair of panels--
Claim 2, line 10, “the panels” should read --the pair of panels--
Claim 3, line 2, “each of said panels” should read --each of said pair of panels--
Claim 3, line 2, “each of said panels” should read --each of said pair of panels--
Claim 3, line 4, “each of said panels” should read --each of said pair of panels--
Claim 3, line 5, “between said panels” should read --between said pair of panels--
Claim 3, line 6, “folding the panels” should read --folding the pair of panels--
Claim 4, line 1, “each of said panels” should read --each of said pair of panels--
Claim 4, lines 2-3, “each of said panels” should read --each of said pair of panels--
Claim 4, line 4, “unfolding the panels” should read --unfolding the pair of panels--
Claim 4, line 5, “of the panels” should read --of the pair of panels--
Claim 5, line 2, “each of said panels” should read --each of said pair of panels--
Claim 5, lines 2-3, “between said panels” should read --between said pair of panels--
Claim 5, line 3, “each of said panels” should read --each of said pair of panels--
Claim 5, lines 3-4, “each of said panels” should read --each of said pair of panels--
Claim 5, line 4, “when said panels” should read --when said pair of panels--
Claim 5, line 6, “between said panels” should read --between said pair of panels--
Claim 5, line 6, “when said panels” should read --when said pair of panels--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “said first corresponding to each of said panels” in line 2. It is unclear if this limitation is referring to the first surface of each of the panels or the first lateral side of each of the panels.
	Claim 5 recites the limitation “said unfolded position” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant intends claim 5 to depend directly from claim 4, which recites an unfolded position, or if the limitation should read --an unfolded position--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon (US Patent No. 10076695).
Regarding independent claim 1, Simon discloses a method of exercising, the steps of the method comprising:
having an exercise pad (Fig. 14, Col. 4 lines 14-17, “another embodiment of the present invention that is convertible between a hockey rebounding device to a hockey slide training device”; see Col. 5 line 29 - Col. 6 line 46 for description of materials, construction and use of disclosed invention) comprising
	a pair of panels (two halves of sheet 60 connected by hinge 28; Col. 4 lines 34-35, “the sheet 60 may be folded about a hinge”; Figs. 6-7 illustrate hinge 28 for equivalent first embodiment of the invention shown in Fig. 1; see Col. 6 lines 17-46 for description of construction of disclosed invention), each of said panels being configured to be positioned on a support surface (see Fig. 14), and
	a sheet (as shown in Figs. 3, 6-7, and 14, hinge 28 constitutes a sheet coupled to each of the two halves of the sheet 60) being coupled to each of said panels (hinge 28 couples two halves of sheet 60 to one another, see Col. 6 lines 17-46 and Figs. 3, 6-7 for equivalent construction of first embodiment of disclosed invention) wherein said sheet is configured to abut the support surface (see Figs. 6 and 14, hinge 28 connected on bottom surface of two halves of sheet 60), said sheet being comprised of an elastomeric material (see Fig. 7; Col. 3 line 27, “The hinge 28 may be a polymer hinge 28” and Col. 3 lines 28-31, “the hinge 28 may include a first thick panel attached to the first flat sheet 18, a second thick panel attached to the second flat sheet 10, and a thin portion connecting the first thick panel and the second thick panel” with respect to the first embodiment of the disclosed invention; Col. 5 lines 55-56, “8. Poly hinge - Black Polypropylene UV resistant 1 ½” wide x 40” long x 1/10” thick”, indicating the hinge 28 is comprised of a sheet of black polypropylene with the disclosed dimensions) wherein said sheet is configured to frictionally engage the support surface thereby inhibiting said panels from sliding on the support surface (the polymer hinge 28 is capable of inhibiting the panels/halves of sheet 60 from sliding on the support surface as it will create a coefficient of friction between the support surface and the sheet 60);
positioning the exercise pad assembly on the support surface (as shown in Fig. 14); and
exercising by sliding of at least one of a user’s feet on the exercise pad assembly (Col. 4 lines 22-30, “Once removed, slide blocks 132 may be attached to the posts 40. Once attached, as seen in FIG. 14, the device may allow a user to practice a sliding skating motion side to side, sliding one foot until it contacts block 132, and then may push against this block to slide across the board 60 to the other block 132, and repeating until the training is completed. This sliding training mimics the motion used by a skater when ice (or inline, etc.) skating” and Col. 6 lines 12-16, “Further, when in a skating motion training mode, a user may use the slide blocks to push off and slide across the sheet until the opposite foot reaches the opposite slide block, and again push off, repeating this motion during the training”).

    PNG
    media_image1.png
    396
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    375
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent No. 10076695) and further in view of Sallinen (US Publication No. 20140256476).
	Simon discloses the invention as substantially claimed, see above.
	Regarding claim 2, Simon further discloses wherein each of said panels has a first surface (bottom surface of each half of sheet 60 that couples to hinge 28, as shown for equivalent first embodiment of invention in Fig. 6), a second surface (top surface of each half of sheet 60 comprising post flanges 42), and a peripheral edge extending therebetween (edge between top surface and bottom surface of each half of sheet 60), said peripheral edge corresponding to each of said panels having a first lateral side, a second lateral side, a front side and a back side (see annotated Figs. 6 and 14 below; see Col. 6 lines 17-46 for construction of disclosed invention), the steps of the method further comprising:
	the positioning step incorporating positioning of the first surface of each panel facing the support surface (in the unfolded position, bottom surface of each of the halves of sheet 60 will face the support surface); and
	the exercising step incorporating sliding of the at least one of the user’s feet on the second surface of at least one of the panels (see Col. 4 lines 22-30 and Col. 6 lines 12-16 cited above).

    PNG
    media_image3.png
    484
    800
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    375
    media_image4.png
    Greyscale


Simon does not teach said second surface (top surface) corresponding to each of said panels angling downwardly toward said first lateral side of said corresponding panel to define a chamfer on said corresponding panel.
Sallinen, as analogous art to Simon with regards to exercise pad assemblies having two panels that are folded at a hinge point, teaches an exercise pad assembly (training pad 1) comprising a pair of panels (pad units 3) each having a top surface (surface level 6, equivalent to second surface/top surface of each half of sheet 60 of Simon) that angles downwardly toward a first lateral side of the corresponding panel to define a chamfer on said corresponding panel (Figs. 2-5).

    PNG
    media_image5.png
    285
    445
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first lateral side of each of the panels/halves of sheet 60 of Simon to have a chamfer as is similarly taught by Sallinen for the purpose of providing an easy to fold exercise pad assembly that avoids greater tension when folding the exercise pad assembly (Paragraph [0023] of Sallinen, “The angles of the cross section of the groove 5 exceed 90 degrees, whereby too great a tension is avoided in the folding angles as the pad of the training pad is folded”).
Regarding claim 3, Simon as modified further teaches wherein said sheet (hinge 28) has a primary surface (top surface that couples to the first/bottom surface of each of the pair of panels/halves of sheet 60) and a secondary surface (bottom surface that contacts the support surface), said first (interpreted as said first surface, see 35 U.S.C. 112(b) rejection above) corresponding to each of said panels being coupled to said primary surface of said sheet (primary/top surface of hinge 28 couples to first/bottom surface of each of the pair of panels/halves of sheet 60; see Fig. 6; see Col. 6 lines 17-46 for construction of disclosed invention) having said sheet covering each of said panels (see Fig. 6, each of said panels/halves of sheet 60 have a portion of the bottom surface near the first lateral side of the peripheral edge covered by hinge 28; see Col. 6 lines 17-46), said first lateral side of each of said panels being aligned with each other and spaced apart from each other to define a fold space between said panels (see annotated Fig. 6 above illustrating construction of hinge 28 to connect the pair of panels/halves of sheet 60 and forming a fold space; see Col. 6 lines 17-46), the steps of the method further comprising storing the exercise pad assembly by folding the panels into a compact position (see folding at hinge 28 in Fig. 7) and placing the exercise pad assembly into a storage space (Col. 5 lines 14-18, “The claimed invention differs from what currently exists. Prior to this device, there are no other ice hockey plastic puck skills training aid that fold conveniently in half. This feature makes portability easy, saves on storage space, and reduces shipping costs” and Col. 6 lines 65-66, “The present invention is uniquely designed device that folds in half”).
Regarding claim 4, Simon as modified further teaches wherein each of said panels (halves of sheet 60) is positionable in an unfolded position having said second surface (top surface) corresponding to each of said panels being oriented coplanar with each other (shown in Fig. 14), the step of positioning the exercise pad assembly further comprising unfolding the panels and positioning the second surface of the panels to be coplanar over the support surface (as shown in Fig. 14; Col. 6 lines 54-56, “How to Use the Invention: A hockey player unfolds the training aid and stands next to the device with a hockey stick and puck”).
Regarding claim 5, Simon as modified further teaches wherein the steps of the method further include each of said panels (halves of sheet 60) being folded having said sheet (hinge 28) being compressed between said panels (see Fig. 7; hinge 28 folds over itself such that bottom surfaces of each half of sheet 60 will contact one another in a folded position with the hinge 28 located therebetween), said chamfer on each of said panels (as modified by Sallinen, the first lateral side of the peripheral edge of each of the halves of sheet 60 are chamfered) inhibiting said first lateral side of each of said panels from engaging each other when said panels are positioned in said unfolded position (illustrated by Sallinen Figs. 2-5; as modified chamfered first lateral sides will not contact one another at the fold space when each half of sheet 60 is positioned in an unfolded position as shown in Fig. 14 of Simon) wherein said chamfers are configured to inhibit fingers from being pinched between said panels when said panels are positioned in said unfolded position (insomuch as the chamfered first lateral side of Applicants invention would prevent fingers of a user from being pinched between the panels, Simon as modified by Sallinen to include a chamfer on the first lateral side of the peripheral wall of each panel/half of sheet 60 will do the same).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/            Examiner, Art Unit 3784                                                                                                                                                                                            





/Megan Anderson/Primary Examiner, Art Unit 3784